PeaesoN, C. J.
The question lies in a nut-shell, and but little can be said on either side.
A party to an action may be examined in his own behalf, C. C. P., sec. 343. In that case lie Is.net entitled to pay as a witness.
A party may be compelled to attend Court and be examined in behalf of a eo-plaintiff or co-defendant, “ as to any matter in which he -is not jointly interested or liable,,” &c. C. C. P.., sec. 340. In that case he is entitled to pay as a witness.
We are of opinion upon the facts stated that Brink was examined in his own behalf, and section 343 applies. According to the record, plaintiff brought his action to recover of the defendants, É. R. Brink and L. G. Estes, trading .as partners under the name of “ Brink & Estes,” damages for an injury to certain property leased to them, by reason ef their negligence.
So .the liability, if any, was joint, and section 340 does not apply. The case sets out that Brink was examined in behalf of the defendants — in fact the Interest of the defendants was identical, and Brink could not swear for Estes without swearing for himself.
There is error. Judgment reversed. This opinion will be certified.
Per Curiam. Judgment reversed.